Case 5:18-cv-01526-SMH-KLH Document 142 Filed 03/12/20 Page 1 of 3 PageID #: 3817



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
  L.L.C. and BARBARA MARIE CAREY      §
  LOLLAR                              §
               Plaintiffs             §
                                      §
  VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                      §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, §
  III, and BOSSIER PARISH SHERIFF     §
  JULIAN C. WHITTINGTON               §
                                      §     MAGISTRATE JUDGE KAREN HAYES
                Defendants            §     Jury Trial Demanded
  ______________________________________________________________________________

          REPLY MEMORANDUM IN SUPPORT OF MOTION TO STRIKE AND
              ALTERNATIVE MOTION FOR LEAVE TO SUPPLEMENT



         The Sheriff’s Opposition to Plaintiffs’ Motion to Strike1 suggests that a movant can add

  fact allegations to a motion for summary judgment after the non-movant has already opposed,

  based on the absence of a specific prohibition of this practice in the Local Rules. A consequence

  of this argument is that the non-movant would thereafter be deemed to have admitted all of the

  new fact allegations. Local Rule 56.2. Movants could unilaterally establish “uncontested” facts

  simply by waiting to make them until after the non-movant has opposed. This cannot be the case,

  as it would undermine the entire point of the provisions of Local Rule 56, which require the parties

  to put all of their cards on the table in a logical sequence – movant and then non-movant.2




  1
    Rec. Doc. 139 and 132, respectively. The Revised Statement was filed at 123-4.
  2
    Contrary to p. 2 of Rec. Doc. 139, where the Sheriff argues that no local rule prohibits him
  from adding to a 56.1 statement after the other party has already filed an opposition.
                                                                                                    1
Case 5:18-cv-01526-SMH-KLH Document 142 Filed 03/12/20 Page 2 of 3 PageID #: 3818



            Plaintiffs have, indeed, argued against the substance added in the amended statement of

  undisputed facts when that material was presented in a memorandum by W.A. Lucky III.3

  However, the Revised Statement was the first time the Sheriff has alleged similar claims as

  uncontested facts in support of his separate motion for summary judgment. Plaintiffs are not

  attempting to make a mountain of a molehill, but do believe that they should address the additions

  to the Sheriff’s statement out of an abundance of caution. The intent of the Plaintiffs is not to

  prevent the Sheriff from making arguments in his reply; instead, Plaintiffs are focused on the

  Sheriff’s decision to add putative fact claims to a Rule 56.1 statement, which non-movants are

  duty-bound to address under the rules. To the extent there is any possibility that the alterations to

  the Sheriff’s statement of fact can be held against Plaintiffs, they now pray for these changes to be

  either struck or for the Court to grant leave for the filing of the proposed Supplemental Statement

  of Contested Facts.



                                                         Respectfully submitted by,

                                                         ____/s/ Andrew D. Martin____________
                                                         Randall S. Davidson, LSBA No. 4715, TA
                                                         J. Davis Powell, LSBA 33631
                                                         Andrew D. Martin, LSBA 34947
                                                         Harold R. Bicknell III, LSBA 36801
                                                         DAVIDSON SUMMERS, APLC
                                                         330 Marshall Street, Suite 1114
                                                         Shreveport, Louisiana 71101
                                                         Ph: (318) 424-4342 | (318) 226-0168
                                                         E:     rsdav@davidsonsummers.com
                                                                dpowell@davidsonsummers.com
                                                                dmartin@davidsonsummers.com
                                                                hbicknell@davidsonsummers.com
                                                         Counsel for Barbara Marie Carey Lollar.




  3
      Rec. Doc. 126, p. 3-5, responding to Rec. Doc. 102, p. 2-3.
                                                                                                     2
Case 5:18-cv-01526-SMH-KLH Document 142 Filed 03/12/20 Page 3 of 3 PageID #: 3819




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

  the Clerk of Court using the CM/ECF filing system, and notice of the same will be sent to all

  counsel of record by operation of the court’s electronic noticing system.

         Shreveport, Louisiana, on this 12th day of March, 2020.

                                                              s/ Andrew D. Martin
                                                               OF COUNSEL




                                                                                             3
